Exhibit 10.4

 

OWNERSHIP INTEREST PLEDGE AND SECURITY AGREEMENT

 

THIS OWNERSHIP INTEREST PLEDGE AND SECURITY AGREEMENT (this “Pledge Agreement”)
dated effective as of the 31st day of July, 2014 by and between NEW ENGLAND
REALTY ASSOCIATES LIMITED PARTNERSHIP, a Massachusetts limited partnership (the,
“Pledgor”) and KEYBANK, NATIONAL ASSOCIATION, a national banking association
having an address at 225 Franklin Street, Boston, Massachusetts 02110, as
administrative agent (KeyBank National Association, in such capacity as
administrative agent, hereinafter referred to as the “Administrative Agent”) for
a syndicate of lenders (singly and collectively, the “Lenders”) as specifically
provided in the Credit Agreement (as defined below).

 

WITNESSETH

 

WHEREAS, pursuant to that certain Credit Agreement dated as of even date hereof
(as same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”) entered into by and among Pledgor,
Administrative Agent and the Lenders, Administrative Agent and the Lenders may
make loans to the Borrower (as defined in the Credit Agreement) up to the
aggregate principal amount of $25,000,000.00 outstanding at any time (singly and
collectively, the “Loan”) upon the terms and subject to the conditions set forth
therein.

 

WHEREAS, Pledgor holds the ownership interests reflected in Schedule 1 attached
hereto in the entities described thereon (collectively, the “Subsidiaries”).

 

WHEREAS, as a further condition to extending the Loan, Administrative Agent and
the Lenders have required Pledgor to execute and deliver this Pledge Agreement
to secure Pledgor’s obligations under the Credit Agreement.

 

NOW, THEREFORE, in consideration of the premises and to induce the Lenders to
make the Loan under the Credit Agreement, Pledgor hereby agrees with
Administrative Agent and the Lenders as follows:

 

1.                                      Defined Terms.  Unless otherwise defined
herein, terms which are defined in the Credit Agreement and used herein are so
used as so defined, and the following terms shall have the following meanings:

 

“Administrative Agent”:  as defined in the first paragraph of this Pledge
Agreement.

 

“Article 8 Matter”:  means any action, decision, determination or election by
any Subsidiary or its owner(s), that the ownership interests in such Subsidiary,
or any of them, be a “security” as defined in and governed by Article 8 of the
UCC, and all other matters related to any such action, decision, determination
or election.

 

“Collateral”:  means (i) with respect to the each of the Subsidiaries identified
on Schedule I hereto as pledging a class of equity interests identified as a
“Partnership Interest” or an “LLC Interest”, the Ownership Interests and all
Proceeds thereof (an “Ownership Interests

 

1

--------------------------------------------------------------------------------


 

Pledge”), and (ii) with respect to the each of the Subsidiaries identified on
Schedule 1 hereto as pledging a class of equity interests identified as an
“Economic Interest”, Proceeds of any such economic interest (an “Economic
Interests Pledge”).

 

“Credit Agreement”: as defined in the recitals of this Pledge Agreement.

 

“Economic Interests Pledge”: as defined in the definition of Collateral.

 

“Lenders”: as defined in the first paragraph of this Pledge Agreement.

 

“Loan”: as defined in the recitals of this Pledge Agreement.

 

“Obligations”:  means all indebtedness, obligations and liabilities of Pledgor
to the Administrative Agent and/or any of the Lenders, whether now existing or
hereafter arising, direct or indirect, absolute or contingent, under any one or
more of: (i) this Pledge Agreement; (ii) the Credit Agreement, the Notes or any
other Loan Document; and (iii) each of the same as hereafter modified, amended,
extended or replaced, including, without limitation, the Obligation (as defined
in the Credit Agreement).

 

“Ownership Interests”:  means all right, title and interest of Pledgor, whether
now owned or hereafter acquired, as a member, limited partner or other holder
solely to the extent of that portion of the ownership interests specified on
Schedule 1 hereto in the Subsidiaries reflected on such Schedule 1, and all
other property, rights and instruments of any description at any time issued or
issuable as an addition to or in substitution for such equity interests,
together with (i) all interests, certificates, options or rights of any nature
whatsoever which may be issued or granted to in respect of such specified
interests, (ii) all accounts and general intangibles arising out of, or in
connection with, the interests in each Subsidiary now owned or hereafter
acquired by Pledgor, (iii) any and all moneys or property due and to become due
to Pledgor now or in the future in respect of such interests in each Subsidiary,
or to which Pledgor may now or in the future be entitled in its capacity as a
member, partner, shareholder or other equity holder of such Subsidiary, whether
by way of a dividend, distribution, return of capital or otherwise, (iv) all
other claims which Pledgor now has or may in the future acquire in its capacity
as a member, partner, shareholder or other equity holder of each Subsidiary
against each Subsidiary and its property, and (v) all rights of Pledgor under
each Subsidiary’s organizational documents and under applicable law (and all
other agreements, if any, to which Pledgor is a party from time to time which
relate to its ownership of the subject interests in such Subsidiary) including,
without limitation, all voting and consent rights, management rights, control
rights, rights to information and review of each Subsidiary’s books and records,
arising thereunder or otherwise in connection with Pledgor’s ownership of such
interests in each Subsidiary.

 

“Ownership Interests Pledge”:  as defined in the definition of Collateral.

 

“Pledge Agreement”:  means this Ownership Interest Pledge and Security
Agreement, as amended, supplemented or otherwise modified from time to time.

 

“Proceeds”:  means (i) Pledgor’s right, title and interest in and to all
distributions,

 

2

--------------------------------------------------------------------------------


 

monies, fees, payments, compensations and proceeds now or hereafter payable in
respect of the Ownership Interests, whether payable as profits, distributions,
asset distributions, repayment of loans or capital or otherwise and including
all “proceeds” as such term is defined in Section 9-102(a)(64) of the UCC (as
defined herein); (ii) all books, records, electronically stored data and
information relating to the Ownership Interests and all rights of access to such
books, records and information; (iii) all contract rights, general intangibles,
claims, powers, privileges, benefits and remedies of relating to the foregoing;
(iv) all additions to the Ownership Interests, all substitutions therefor and
all replacements thereof; and (v) all cash or non-cash proceeds of any of the
foregoing.

 

“UCC”:  means the Uniform Commercial Code from time to time in effect in the
Commonwealth of Massachusetts; provided, however, that if by mandatory
provisions of law, the perfection or the effect of perfection or non-perfection
of the security interest granted hereunder in the Collateral is governed by the
Uniform Commercial Code of a jurisdiction other than Massachusetts, “UCC” shall
mean the Uniform Commercial Code as in effect in such other jurisdiction for
purposes of provisions hereof relating to such perfection or effect of
perfection or non-perfection.

 

2.                                      Pledge; Grant of Security Interest.  As
security for the full and punctual payment and performance of the Obligations
when due and payable (whether upon stated maturity, by acceleration or
otherwise), Pledgor hereby transfers, assigns, grants, bargains, sells, conveys,
hypothecates, pledges, sets over, endorses over and delivers to Administrative
Agent all of the Ownership Interests, and Pledgor hereby grants, pledges,
hypothecates, transfers and assigns to Administrative Agent a continuing lien on
and security interest in all of the Collateral.

 

3.                                      Delivery of
Certificates, Instruments, Etc.  Pledgor shall deliver to Administrative Agent
all original certificates, instruments and other documents, if any, evidencing
or representing the Collateral (except for collateral which this Pledge
Agreement specifically permits the Borrower to retain), concurrently with the
execution and delivery of this Pledge Agreement.

 

4.                                      Powers and Transfer Instruments.
 Concurrently with the delivery to Administrative Agent of this Pledge Agreement
and each certificate, if any, representing the Collateral, Pledgor shall deliver
a duly executed consent from each Subsidiary in the form of Exhibit A attached
hereto (the “Consent”).

 

5.                                      Representations and Warranties.  Pledgor
represents and warrants that:

 

(a)                                 except for any consents as may be required
in connection with any disposition of any portion of the Collateral by laws
affecting the offering and sale of securities generally or as otherwise
contemplated by the Credit Agreement, no consent of any other person or entity
(including, without limitation, any owner or creditor of Pledgor), and no
license, permit, approval or authorization of, exemption by, notice or report
to, or registration, filing (other than the filing of financing statements under
the UCC in order to perfect a security interest in that portion of the
Collateral in which a security interest is perfected by filing) or declaration
with any governmental instrumentality is required in connection with (i) the
execution, delivery, performance, validity or enforceability of this Pledge
Agreement, (ii) the perfection or maintenance of the security interest created
hereby (including the first priority nature of such

 

3

--------------------------------------------------------------------------------


 

security interest), or (iii) the exercise by Administrative Agent of any rights
provided for in this Pledge Agreement;

 

(b)                                 to the extent applicable, all the Ownership
Interests have been duly and validly issued and are fully paid. No certificate
or other instrument has been issued at any time to evidence the Collateral. None
of the ownership interests comprising the Collateral are dealt in or traded on
securities exchanges or in securities markets, and none by its terms expressly
provides that it is a security governed by Article 8 of the UCC or that it is an
investment company security, and none is held in a securities account (as
defined in Section 8-501 of the UCC);

 

(c)                                  Pledgor is the sole holder of record and
sole beneficial owner of, and has good and valid title to, the Ownership
Interests, free of any and all liens or options in favor of, or claims of, any
other Person, except the lien created by this Pledge Agreement and Permitted
Liens;

 

(d)                                 upon the filing of the UCC-1 financing
statements referred to in Section 13 hereof, the lien granted pursuant to this
Pledge Agreement will constitute a valid, perfected first priority lien on such
Ownership Interests and related Collateral with respect to that portion of the
Collateral in which a security interest is perfected by the filing of a
financing statement, enforceable as such against all creditors of Pledgor and
any Persons purporting to purchase any Ownership Interests and related
Collateral from Pledgor; and

 

(e)                                  there are no restrictions on the transfer
of the Collateral to Administrative Agent hereunder, or with respect to any
subsequent transfer thereof or realization thereupon by Administrative Agent
and/or the Lenders (or, if there are any such restrictions, such transfer
restrictions have been duly waived by all required parties), and, as set forth
in the Consent, Pledgor has obtained all consents needed in connection with any
such transfer or subsequent transfer, subject to matters resulting from the
operation of law.

 

6.                                      Covenants. Pledgor covenants and agrees
with Administrative Agent and the Lenders that from and after the date of this
Pledge Agreement until this Pledge Agreement shall be terminated:

 

(a)                                 If Pledgor shall, as a result of its
ownership of the Ownership Interests, receive additional ownership interests in
a Subsidiary, Pledgor shall, subject to the proviso in Section 2 hereof, pledge
such interests to Administrative Agent hereunder as additional security for the
Obligations, provided the total percentage interests pledged in such Subsidiary
shall not exceed the percentage initially pledged.

 

(b)                                 Without the prior written consent of
Administrative Agent, Pledgor will not, directly or indirectly if prohibited by
the Credit Agreement, sell, assign, transfer, exchange or otherwise dispose of,
or grant any option with respect to, the Collateral. Pledgor will defend the
right, title and interest of Administrative Agent in and to the Collateral
against the claims and demands of all Persons whomsoever.

 

(c)                                  At any time and from time to time, upon the
written request of Administrative

 

4

--------------------------------------------------------------------------------


 

Agent, and at the sole expense of Pledgor, Pledgor will promptly and duly
execute and deliver such further instruments and documents and take such further
actions as Administrative Agent may reasonably request for the purposes of
obtaining or preserving the full benefits of this Pledge Agreement and of the
rights and powers herein granted. If any amount payable under or in connection
with any of the Collateral shall be or become evidenced by any promissory note,
other instrument or chattel paper, such note, instrument or chattel paper shall
be promptly delivered to Administrative Agent, duly endorsed in a manner
satisfactory to Administrative Agent, to be held as Collateral pursuant to this
Pledge Agreement.

 

(d)                                 Pledgor shall not exercise any right with
respect to the Collateral which would materially adversely affect Administrative
Agent’s rights in the Collateral.

 

(e)                                  Notwithstanding any other provision
contained in this Pledge Agreement:

 

(i)                                     Pledgor hereby covenants and agrees with
the Administrative Agent and the Lenders that from and after the date of this
Pledge Agreement until this Pledge Agreement shall be terminated: (i) it will
take no action of any nature whatsoever for any of the equity interests in any
Subsidiary to be treated as “securities” within the meaning of, or governed by,
Article 8 of the UCC; (ii) it will take no action of any nature whatsoever to
issue any “securities” within the meaning of, or governed by, Article 8 of the
UCC, whether certificated or uncertificated; (iii) it will take no action of any
nature whatsoever to issue any equity interests or voting rights to any person
other than the Pledgor or the Lenders; (iv) it will take no action of any nature
whatsoever to enter into, acknowledge or agree to a control agreement with
respect to the equity interests in any Subsidiary; and (v) it will not consent
to or permit the filing of financing statements with respect to equity interests
in any Subsidiary except for financing statements filed by the Administrative
Agent; and

 

(ii)                                  with respect to Article 8 Matters, Pledgor
hereby irrevocably grants and appoints Administrative Agent, from the date of
this Pledge Agreement until the termination of this Pledge Agreement in
accordance with its terms, as Pledgor’s true and lawful proxy, for and in
Pledgor’s name, place and stead to vote the Ownership Interests in any
Subsidiary by Pledgor, whether directly or indirectly, beneficially or of
record, now owned or hereafter acquired, only with respect to such Article 8
Matters. The proxy granted and appointed in this Section shall include the right
to sign Pledgor’s name (as, as applicable, a member or partner of such
Subsidiary) to any consent, certificate or other document relating to an
Article 8 Matter and the Ownership Interests that applicable law may permit or
require, to cause the Ownership Interests to be voted in accordance with the
preceding sentence. Pledgor hereby represents and warrants that there are no
other proxies and powers

 

5

--------------------------------------------------------------------------------


 

of attorney with respect to an Article 8 Matter and the Ownership Interests that
Pledgor may have granted or appointed. Pledgor will not give a subsequent proxy
or power of attorney or enter into any other voting agreement with respect to
the Ownership Interests with respect to any Article 8 Matter and any attempt to
do so with respect to an Article 8 Matter shall be void and of no effect.

 

(iii)                               THE PROXIES AND POWERS GRANTED BY PLEDGOR
PURSUANT TO THIS AGREEMENT ARE COUPLED WITH AN INTEREST AND ARE GIVEN TO SECURE
THE PERFORMANCE OF PLEDGOR’S OBLIGATIONS UNDER THIS AGREEMENT.

 

7.                                      Cash Dividends; Distributions; Voting
Rights. Unless an Event of Default shall have occurred and be continuing,
Pledgor shall be permitted to exercise all voting rights with respect to the
Ownership Interests and to receive all distributions and other economic benefits
with respect to the Ownership Interests; provided, however, that Pledgor shall
not, without the prior written consent of Administrative Agent in each instance,
which consent shall not be unreasonably withheld, but subject in all instances
to the rights granted to Borrower under Section 5.03 of the Credit Agreement
with respect to the financing of individual assets, vote the Collateral in favor
of, or consent to, any resolution or action which does or might:

 

(a)                                 impose any restrictions upon the sale,
transfer or disposition of the Collateral other than restrictions, if any, the
application of which is waived to the full satisfaction of Administrative Agent
as to the Collateral; or

 

(b)                                 result in the issuance of any additional
interest in the Subsidiaries, or of any class or series of security, on a
non-pro rata basis; or

 

(c)                                  vest additional powers, privileges,
preferences or priorities to any other class or series of interest in the
Subsidiaries to the detriment of the value of, or rights accruing to, the
Collateral.

 

For purposes of clarification, with respect to Ownership Interests identified in
Schedule I as “Economic Interests”, Borrower shall retain at all times,
including, without limitation, after an Event of Default has occurred or while
an Event of Default is continuing, the right to exercise all voting rights.

 

8.                                      Rights of Administrative Agent.

 

(a)                                 If an Event of Default shall have occurred
and be continuing, Administrative Agent shall have the right to receive any and
all cash dividends or other payments paid in respect of the Collateral and make
application thereof to the Obligations, in such order as Administrative Agent,
in its sole discretion, may elect. In connection therewith, if an Event of
Default shall have occurred and be continuing, Administrative Agent shall have
the right to direct the issuer(s)

 

6

--------------------------------------------------------------------------------


 

of the Ownership Interests to pay all such cash dividends or other payment
directly to Administrative Agent or as otherwise directed by Administrative
Agent.

 

(b)                                 If an Event of Default shall have occurred
and be continuing, then all such Ownership Interests, at Administrative Agent’s
option, shall be registered in the name of Administrative Agent or its nominee,
and Administrative Agent or its nominee may thereafter exercise (x) all voting
and other rights pertaining to such Ownership Interests and (y) any and all
rights of conversion, exchange, subscription and any other rights, privileges or
options pertaining to such Ownership Interests as if Administrative Agent were
the absolute owner thereof (including, without limitation, the right to exchange
at its discretion any and all of the Ownership Interests upon the merger,
consolidation, reorganization, recapitalization or other fundamental change in
the organizational structure of Pledgor, or upon the exercise by Pledgor or
Administrative Agent of any right, privilege or option pertaining to such
Ownership Interests, and in connection therewith, the right to deposit and
deliver any and all of the Ownership Interests with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as it may determine), all without liability except to account for
property actually received by it, but Administrative Agent shall have no duty to
exercise any such right, privilege or option and shall not be responsible for
any failure to do so or delay in so doing. For purposes of clarity, this
Subsection 8(b) shall only apply to Ownership Interests Pledges.

 

(c)                                  The rights of Administrative Agent
hereunder shall not be conditioned or contingent upon the pursuit by
Administrative Agent of any right or remedy against Pledgor or against any other
Obligations or against any other Collateral security therefor, guarantee thereof
or right of offset with respect thereto. Administrative Agent shall not be
liable for any failure to demand, collect or realize upon all or any part of the
Collateral or for any delay in doing so, nor shall it be under any obligation to
sell or otherwise dispose of any Collateral upon the request of Pledgor or any
other person or entity or to take any other action whatsoever with regard to the
Collateral or any part thereof.

 

9.                                      Actions By Administrative Agent. Pledgor
hereby designates Administrative Agent as the attorney-in-fact of Pledgor to,
during the continuance of an Event of Default: (a) endorse in favor of
Administrative Agent any of the Collateral; (b) cause the transfer of any of the
Collateral in such name as Administrative Agent may from time to time determine;
(c) cause the issuance of certificates for book entry and/or uncertificated
securities; (d) renew, extend or roll over any Collateral; (e) make, demand and
initiate actions to enforce any of the Collateral or rights therein; and
(f) take any other action to effectuate the terms and provisions of this Pledge
Agreement. During the continuance of an Event of Default Administrative Agent
may take such action with respect to the Collateral as Administrative Agent may
reasonably determine to be necessary to protect and preserve its interest in the
Collateral. The within designation and grant of power of attorney is coupled
with an interest, is irrevocable until the lien created by this Pledge Agreement
is terminated by a written instrument executed by a duly authorized officer of
Administrative Agent. The power of attorney shall not be affected by subsequent
disability or incapacity of Pledgor. Administrative Agent shall not be liable
for any act or omission to act pursuant to this Section 9, except for any act or
omission to act which is in bad faith or constitutes gross negligence.

 

7

--------------------------------------------------------------------------------


 

10.                               Remedies. If an Event of Default shall have
occurred and be continuing, Administrative Agent may exercise, in addition to
all other rights and remedies granted in this Pledge Agreement and in any other
instrument or agreement securing, evidencing or relating to the Obligations, all
rights and remedies of a secured party under the UCC. Without limiting the
generality of the foregoing, Administrative Agent, if an Event of Default shall
have occurred and be continuing, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon Pledgor or any other person or
entity (all and each of which demands, presentments, protests, advertisements or
notices are hereby waived), may in such circumstances forthwith collect,
receive, appropriate and realize upon the Collateral or any part thereof, and/or
may forthwith sell, assign, give option or options to purchase, or otherwise
dispose of and deliver the Collateral or any part thereof (or contract to do any
of the foregoing), in one or more parcels at public or private sale or sales, in
the over-the-counter market, at any exchange, broker’s board or office of
Administrative Agent or elsewhere upon such terms and conditions as it may deem
advisable and at such prices as it may deem best, for cash or on credit or for
future delivery without assumption of any credit risk. Administrative Agent
shall have the right upon any such public sale or sales, and, to the extent
permitted by law, upon any such private sale or sales, to purchase the whole or
any part of the Collateral so sold, free of any right or equity of redemption in
Pledgor, which right or equity is hereby waived or released. Administrative
Agent shall apply any Proceeds from time to time held by it and the net proceeds
of any such collection, recovery, receipt, appropriation, realization or sale,
after deducting all reasonable costs and expenses of every kind incurred therein
or incidental to the care or safekeeping of any of the Collateral or in any way
relating to the Collateral or the rights of Administrative Agent hereunder,
including, without limitation, reasonable attorneys’ fees and disbursements, to
the payment in whole or in part of the Obligations, in such order as
Administrative Agent may elect, and only after such application and after the
payment by Administrative Agent of any other amount required by any provision of
law, including, without limitation, Section 9-615(a) of the UCC, need
Administrative Agent account for the surplus, if any, to Pledgor. To the extent
permitted by applicable law, Pledgor waives all claims, damages and demands it
may acquire against Administrative Agent arising out of the exercise by
Administrative Agent of any of its rights hereunder, except for any claims,
damages and demands any of them may have against Administrative Agent arising
from the gross negligence or willful misconduct of Administrative Agent. If any
notice of a proposed sale or other disposition of Collateral shall be required
by law, such notice shall be deemed reasonable and proper if given at least ten
(10) days before such sale or other disposition. Pledgor shall remain liable for
any deficiency if the proceeds of any sale or other disposition of Collateral
are insufficient to pay the Obligations and the fees and disbursements of any
attorneys employed by Administrative Agent to collect such deficiency.

 

11.                               Private Sales.

 

(a)                                 Pledgor recognizes that Administrative Agent
may be unable to effect a public sale of any or all the Collateral, by reason of
certain prohibitions contained in the Securities Act of 1933, as amended, and
applicable state securities laws or otherwise, and may be compelled to resort to
one or more private sales thereof to a restricted group of purchasers which will
be obliged to agree, among other things, to acquire such securities for their
own account for

 

8

--------------------------------------------------------------------------------


 

investment and not with a view to the Distribution or resale thereof. Pledgor
acknowledges and agrees that any such private sale may result in prices and
other terms less favorable to Administrative Agent than if such sale were a
public sale. Administrative Agent shall be under no obligation to delay a sale
of any of the Collateral for the period of time necessary to permit Pledgor to
register such securities for public sale under the Securities Act of 1933, as
amended, or under applicable state securities laws, even if Pledgor would agree
to do so.

 

(b)                                 Pledgor further agrees to use its best
efforts to do or cause to be done all such other acts as may be necessary to
make any sale or sales of all or any portion of the Collateral pursuant to this
Section 11 valid and binding and in compliance with any and all other applicable
requirements of law; provided, however, with respect to the Ownership Interests
Pledges, that Pledgor shall not be under any obligation to register the
Ownership Interests for public sale under the Securities Act of 1933, as
amended, or under applicable state securities laws. Pledgor further agrees that
a breach of any of the covenants contained in this Section 11 will cause
irreparable injury to Administrative Agent, that Administrative Agent has no
adequate remedy at law in respect of such breach and, as a consequence, that
each and every covenant contained in this Section 11 shall be specifically
enforceable against Pledgor, and Pledgor hereby waives and agrees not to assert
any defenses against an action for specific performance of such covenants except
for a defense that no default has occurred with respect to the Obligations.

 

12.                               Limitation on Duties Regarding Collateral.
Administrative Agent’s sole duty with respect to the custody, safekeeping and
physical preservation of the Collateral in its possession, under Section 9-207
of the UCC or otherwise, shall be to deal with it in the same manner as
Administrative Agent deals with similar securities and property for its own
account. Neither Administrative Agent nor any of its directors, officers,
employees or agents shall be liable for failure to demand, collect or realize
upon any of the Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
Pledgor or otherwise.

 

13.                               Financing Statements; Other Documents. This
Pledge Agreement constitutes an authenticated record, and Pledgor hereby
authorizes Administrative Agent to file one or more UCC-1 financing statements,
continuation statements and/or other documents with respect to the Collateral,
without the signature of Pledgor, and in such filing offices as Administrative
Agent shall deem reasonably appropriate. Pledgor agrees to deliver any other
document or instrument which Administrative Agent may reasonably request in
connection with the administration and enforcement of this Pledge Agreement or
with respect to the Collateral for the purposes of obtaining or preserving the
full benefits of this Pledge Agreement and of the rights and powers herein
granted.

 

14.                               Powers Coupled with an Interest. All
authorizations and agencies and powers herein contained with respect to the
Collateral are irrevocable and coupled with an interest.

 

15.                               Security Interest Absolute. All rights of
Administrative Agent hereunder, the grant of a security interest in the
Collateral and all obligations of Pledgor hereunder, shall be absolute and
unconditional irrespective of (a) any lack of validity or enforceability of the
Credit Agreement, any agreement with respect to any of the Obligations or any
other agreement or instrument

 

9

--------------------------------------------------------------------------------


 

relating to any of the foregoing, (b) any change in time, manner or place of
payment of, or in any other term of, all or any of the Obligations, or any other
amendment or waiver of or any consent to any departure from the Note or any
other agreement or instrument, (c) any exchange, release or non-perfection of
any other collateral, or any release or amendment or waiver of or consent to or
departure from any guarantee, for all or any of the Obligations, or (d) any
other circumstance which might otherwise constitute a defense available to
(other than the defense of indefeasible payment), or a discharge of, Pledgor in
respect of the Obligations or in respect of this Pledge Agreement.

 

16.                               Fees and Expenses. To the extent provided in
the Credit Agreement, Pledgor shall be obligated to, upon demand, pay to
Administrative Agent the amount of any and all reasonable expenses, including
the reasonable fees and expenses of its counsel and of any experts or agents
which Administrative Agent or any Lender may incur in connection with (a) the
sale of, collection from, or other realization upon, any of the Collateral, or
(b) during the continuance of an Event of Default, the exercise or enforcement
of any of the rights of Administrative Agent hereunder. Any such amounts payable
as provided hereunder or thereunder shall be additional obligations secured
hereby and by the other documents or instruments relating to, evidencing or
securing the Loan.

 

17.                               Termination. Upon the payment in full of the
Obligations, in immediately available funds, including, without limitation, all
unreimbursed costs and expenses of Administrative Agent and of each Lender for
which Pledgor is responsible, Administrative Agent shall release the Collateral
granted to Administrative Agent as provided for herein. However, such release by
Administrative Agent shall not be deemed to terminate or release Pledgor from
any obligation or liability under this Pledge Agreement which specifically by
its terms survives the payment in full of the Obligations.

 

18.                               Severability. Any provision of this Pledge
Agreement which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

19.                               Paragraph Headings. The paragraph headings
used in this Pledge Agreement are for convenience of reference only and are not
to affect the construction, or be taken into consideration in interpreting, this
Pledge Agreement.

 

20.                               No Waiver; Cumulative Remedies. Administrative
Agent shall not by any act, delay, indulgence, omission or otherwise be deemed
to have waived any right or remedy hereunder or to have acquiesced in any
default or in any breach of any of the terms and conditions hereof. No failure
to exercise, nor any delay in exercising, on the part of Administrative Agent,
any right, power or privilege hereunder shall operate as a waiver thereof. No
single or partial exercise of any right, power or privilege hereunder shall
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. A waiver by Administrative Agent of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which Administrative Agent would otherwise have on any future
occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not

 

10

--------------------------------------------------------------------------------


 

exclusive of any rights or remedies provided by law.

 

21.                               Waivers and Amendments; Successors and
Assigns; Governing Law; Venue. None of the terms or provisions of this Pledge
Agreement may be waived, amended, or otherwise modified except by a written
instrument executed by the party against which enforcement of such waiver,
amendment, or modification is sought. This Pledge Agreement shall be binding
upon Pledgor and Administrative Agent, and the successors and assigns of each,
and shall inure to the benefit of Administrative Agent and the Lenders and their
successors and assigns and to the benefit of Pledgor and Pledgor’s successors
and permitted assigns; provided that Pledgor shall not have any right to
(a) assign this Pledge Agreement or any interest herein, or (b) assign any
interest in the Collateral or any part thereof, or otherwise pledge, encumber or
grant any option with respect to the Collateral or any part thereof, or any cash
or property held by Pledgor as Collateral under this Pledge Agreement if any
such assignment, pledge, encumbrance or grant would constitute a violation of
the Credit Agreement. The rights of Administrative Agent under this Pledge
Agreement shall automatically be transferred to any transferee to whom
Administrative Agent transfers the Note and the Credit Agreement pursuant to the
terms thereof. The construction, interpretation, validity, enforceability and
effect of all provisions of this Pledge Agreement including, but not limited to,
the payment of the Obligations and the legality of the interest rate and other
charges shall be construed and enforced in accordance with the laws of the
Commonwealth of Massachusetts. Pledgor agrees to submit to non-exclusive
personal jurisdiction in Suffolk County, in the Commonwealth of Massachusetts in
any action or proceeding arising out of this Pledge Agreement and, in
furtherance of such agreement, Pledgor hereby agrees and consents that, without
limiting other methods of obtaining jurisdiction, personal jurisdiction over
Pledgor in any such action or proceeding may be obtained within or without the
jurisdiction of any court located in the Commonwealth of Massachusetts and that
any process or notice of motion or other application to any such court in
connection with any such action or proceeding may be served upon Pledgor by
registered or certified mail to or by personal service at the last known address
of Pledgor, whether such address be within or without the jurisdiction of any
such court.

 

22.                               Notices. Notices by Administrative Agent to
Pledgor, to be effective, shall be in writing and shall be hand-delivered or
sent by Federal Express, or other reputable national overnight courier service,
or by postage pre-paid registered or certified mail, return receipt requested,
addressed to Pledgor at its address set forth below its signatures hereto, with
a copy in each instance to Saul Ewing LLP at the address set forth in the Credit
Agreement, and shall be deemed to have been duly given or made (a) when
delivered if hand-delivered or sent by Federal Express, or other reputable
national overnight courier service, or (b) when delivered if sent by registered
or certified mail. Any communications by Pledgor to Administrative Agent may be
given in any manner set forth in the immediately preceding sentence, with a copy
to Riemer & Braunstein LLP, Attention: Kevin J. Lyons, Esq., to the addresses
set forth in the Credit Agreement.

 

23.                               Entire Understanding. Administrative Agent
acknowledges that this Pledge Agreement, the Note, and the other Loan Documents
and Security Documents set forth the entire agreement and understanding of
Administrative Agent and Pledgor with respect to the Loan and that no oral or
other agreements, understanding, representation or warranties exist with respect
to the Loan,

 

11

--------------------------------------------------------------------------------


 

other than those set forth in this Pledge Agreement, the Note, and the other
Loan Documents and Security Documents.

 

24.                               Counterpart Signatures. This Pledge Agreement
may be executed in two or more counterparts, each of which shall constitute an
original, but all of which, when taken together, shall constitute but one
instrument.

 

[SIGNATURE PAGES FOLLOW]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Pledge Agreement to be duly
executed and delivered as of the date first above written.

 

PLEDGOR:

 

 

NEW ENGLAND REALTY ASSOCIATES LIMITED

 

PARTNERSHIP, a Massachusetts limited partnership

Address:

 

 

 

 

By: NewReal, Inc., a Massachusetts corporation

39 Brighton Avenue

 

Boston, Massachusetts 02134

 

 

By:

/s/ Ronald Brown

 

Name:

Ronald Brown

 

Title:

President

 

[Signature page to Ownership Interest Pledge and Security Agreement]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Pledge Agreement to be duly
executed and delivered as of the date first above written.

 

ADMINISTRATIVE AGENT:

KEYBANK, NATIONAL ASSOCIATION,

 

a national banking association

 

 

 

 

 

By:

/s/ Matthew Purtell

 

Name:

Matthew Purtell

 

Title:

Senior Banker

 

[Signature page to Ownership Interest Pledge and Security Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

OWNERSHIP INTERESTS

 

Description of Ownership Interests of Pledgor:

 

 

 

 

 

Percentage

 

 

 

 

 

 

 

of total

 

 

 

 

 

 

 

Equity

 

 

 

 

 

 

 

Interests

 

 

 

 

 

 

 

of such

 

Percentage

 

 

 

Class of

 

Subsidiary

 

of Equity

 

 

 

Equity

 

owned by

 

Interests

 

Subsidiary

 

Interests

 

Pledgor

 

Pledged

 

 

 

 

 

 

 

 

 

Boylston Downtown Limited Partnership

 

Partnership Interest

 

100

%

49

%

 

 

 

 

 

 

 

 

Clovelly Apartments Limited Partnership

 

Economic Interest

 

100

%

49

%

 

 

 

 

 

 

 

 

Commonwealth 1137 Limited Partnership

 

Economic Interest

 

100

%

49

%

 

 

 

 

 

 

 

 

Commonwealth 1144 Limited Partnership

 

Economic Interest

 

100

%

49

%

 

 

 

 

 

 

 

 

Executive Apartments Limited Partnership

 

Economic Interest

 

100

%

49

%

 

 

 

 

 

 

 

 

Linhart Limited Partnership

 

Partnership Interest

 

100

%

100

%

 

 

 

 

 

 

 

 

North Beacon 140 Limited Partnership

 

Economic Interest

 

100

%

49

%

 

--------------------------------------------------------------------------------


 

Olde English Apartments Limited Partnership

 

Economic Interest

 

100

%

49

%

 

 

 

 

 

 

 

 

Redwood Hills Limited Partnership

 

Economic Interest

 

100

%

49

%

 

 

 

 

 

 

 

 

River Drive Limited Partnership

 

Economic Interest

 

100

%

49

%

 

 

 

 

 

 

 

 

Westgate Apartments, LLC

 

LLC Interest

 

100

%

50

%

 

 

 

 

 

 

 

 

Highland 38 Limited Partnership

 

Economic Interest

 

100

%

49

%

 

 

 

 

 

 

 

 

Hamilton WRF 659, LLC

 

LLC Interest

 

100

%

49

%

 

 

 

 

 

 

 

 

WCB Associates, LLC

 

Economic Interest

 

100

%

49

%

 

 

 

 

 

 

 

 

Hamilton Oaks Associates, LLC

 

Economic Interest

 

100

%

49

%

 

 

 

 

 

 

 

 

NERA Dean Street Associates, LLC

 

LLC Interest

 

100

%

50

%

 

 

 

 

 

 

 

 

School Street 9, LLC

 

LLC Interest

 

100

%

50

%

 

 

 

 

 

 

 

 

Westgate Apartments Burlington, LLC

 

LLC Interest

 

100

%

50

%

 

 

 

 

 

 

 

 

Hamilton Linewt Associates, LLC

 

LLC Interest

 

100

%

100

%

 

--------------------------------------------------------------------------------


 

Hamilton Cypress, LLC (formerly Brookline Barn Associates, LLC)

 

LLC Interest

 

100

%

49

%

 

 

 

 

 

 

 

 

Hamilton Green Apartments, LLC

 

LLC Interest

 

100

%

49

%

 

 

 

 

 

 

 

 

Hamilton 1025, LLC

 

Economic Interest

 

50

%

49

%

 

 

 

 

 

 

 

 

Hamilton Minuteman, LLC

 

Economic Interest

 

50

%

49

%

 

--------------------------------------------------------------------------------


 

Exhibit A

 

ACKNOWLEDGEMENT AND CONSENT

 

On this 31st day of July, 2014, each of the undersigned hereby acknowledge
receipt of a copy of the Ownership Interest Pledge and Security Agreement dated
as of July 31, 2014 (the “Pledge Agreement”), made by NEW ENGLAND REALTY
ASSOCIATES LIMITED PARTNERSHIP, a Massachusetts limited partnership thereto in
favor of KEYBANK NATIONAL ASSOCIATION, as Administrative Agent. Terms not
otherwise defined herein have the respective meanings given them in the Pledge
Agreement.

 

Each of the undersigned hereby agrees for the benefit of the Administrative
Agent and the Lenders as follows:

 

(a)                                 Each of the undersigned will be bound by,
and comply with, the terms of the Pledge Agreement applicable to the
undersigned, including, without limitation, Section 6(a).

 

(b)                                 Each of the undersigned will notify the
Administrative Agent in writing promptly of the occurrence of any of the events
described in Section 6(a) of the Pledge Agreement.

 

(c)                                  Each of the undersigned has registered on
its books and records the foregoing pledge and security interest in favor of the
Administrative Agent.

 

(d)                                 Each of the undersigned agrees that, from
and after the date hereof, the Collateral shall, subject to the terms of the
Pledge Agreement, be under the exclusive dominion and control of the
Administrative Agent.

 

(e)                                  Each of the undersigned hereby agrees,
(i) to comply with any and all instructions (within the meaning of
Section 8-102(a)(12) of the UCC) originated by the Administrative Agent
regarding any or all of the Ownership Interests without further consent by the
Pledgor or any other Person, and (ii) subject to the provisions of the Pledge
Agreement, (A) not to comply with any instructions regarding any or all of the
Ownership Interests originated by any Person other than the Administrative Agent
or a court of competent jurisdiction, and (B) to distribute as instructed by the
Administrative Agent all interest, redemptions, distributions, dividends and
other payments from time to time paid with respect to any Ownership Interests.
In the case of any conflict between any instruction originated by the
Administrative Agent and any instruction originated by any other Person, the
undersigned shall comply only with the instruction originated by the
Administrative Agent.

 

[Remainder of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, intending to be legally bound, the undersigned have caused
this Acknowledgement and Consent to be executed as an instrument under seal of
the date first above written.

 

 

SUBSIDIARIES:

 

 

 

BOYLSTON DOWNTOWN LIMITED

 

PARTNERSHIP,

 

a Massachusetts limited partnership

 

 

 

By:

62 Boylston Street, Inc., its General Partner

 

 

 

 

 

By:

/s/ Ronald Brown

 

 

Ronald Brown, President

 

 

 

CLOVELLY APARTMENTS LIMITED

 

PARTNERSHIP,

 

a Massachusetts limited partnership

 

 

 

By:

Clovelly Apartments, Inc., its General Partner

 

 

 

 

 

By:

/s/ Ronald Brown

 

 

Ronald Brown, President

 

 

 

COMMONWEALTH 1137 LIMITED

 

PARTNERSHIP,

 

a Massachusetts limited partnership

 

 

 

By:

Commonwealth Gardens, Inc., its General Partner

 

 

 

 

 

By:

/s/ Ronald Brown

 

 

Ronald Brown, President

 

[Signature page to Acknowledgment and Consent]

 

--------------------------------------------------------------------------------


 

 

COMMONWEALTH 1144 LIMITED

 

PARTNERSHIP,

 

a Massachusetts limited partnership

 

 

 

By:

Commonwealth Apartments, Inc., its General Partner

 

 

 

 

 

By:

/s/ Ronald Brown

 

 

Ronald Brown, President

 

 

 

EXECUTIVE APARTMENTS LIMITED

 

PARTNERSHIP, a

 

Massachusetts limited partnership

 

 

 

By:

Executive Apartments, Inc., its General Partner

 

 

 

 

 

By:

/s/ Ronald Brown

 

 

Ronald Brown, President

 

 

 

LINHART LIMITED PARTNERSHIP, a

 

Massachusetts limited partnership

 

 

 

By:

Linhart, Inc., its General Partner

 

 

 

 

 

By:

/s/ Ronald Brown

 

 

Ronald Brown, President

 

 

 

NORTH BEACON 140 LIMITED PARTNERSHIP, a

 

Massachusetts limited partnership

 

 

 

By:

Courtyard on North Beacon, Inc., its General Partner

 

 

 

 

 

By:

/s/ Ronald Brown

 

 

Ronald Brown, President

 

[Signature page to Acknowledgment and Consent]

 

--------------------------------------------------------------------------------


 

 

OLDE ENGLISH APARTMENTS LIMITED

 

PARTNERSHIP, a Massachusetts limited partnership

 

 

 

By:

Olde English Apartments, Inc., its General Partner

 

 

 

 

 

By:

/s/ Ronald Brown

 

 

Ronald Brown, President

 

 

 

REDWOOD HILLS LIMITED PARTNERSHIP, a

 

Massachusetts limited partnership

 

 

 

By:

Redwood Hills, Inc., its General Partner

 

 

 

 

 

By:

/s/ Ronald Brown

 

 

Ronald Brown, President

 

 

 

RIVER DRIVE LIMITED PARTNERSHIP, a

 

Massachusetts limited partnership

 

 

 

By:

River Drive, Inc., its General Partner

 

 

 

 

 

By:

/s/ Ronald Brown

 

 

Ronald Brown, President

 

 

 

WESTGATE APARTMENTS, LLC, a Delaware

 

limited liability company

 

 

 

By:

NewReal, Inc., its Manager

 

 

 

 

 

By:

/s/ Ronald Brown

 

 

Ronald Brown, President

 

 

 

HIGHLAND 38 LIMITED PARTNERSHIP, a

 

Massachusetts limited partnership

 

 

 

By:

Highland 38, Inc., its General Partner

 

 

 

 

 

By:

/s/ Ronald Brown

 

 

Ronald Brown, President

 

[Signature page to Acknowledgment and Consent]

 

--------------------------------------------------------------------------------


 

 

HAMILTON WRF 659, LLC, a Delaware

 

limited liability company

 

 

 

By:

NewReal, Inc., its Manager

 

 

 

 

 

By:

/s/ Ronald Brown

 

 

Ronald Brown, President

 

 

 

WCB ASSOCIATES, LLC, a Massachusetts limited

 

liability company

 

 

 

By:

NewReal, Inc., its Manager

 

 

 

 

 

By:

/s/ Ronald Brown

 

 

Ronald Brown, President

 

 

 

HAMILTON OAKS ASSOCIATES, LLC, a Delaware
limited liability company

 

 

 

By:

NewReal, Inc., its Manager

 

 

 

 

 

By:

/s/ Ronald Brown

 

 

Ronald Brown, President

 

 

 

NERA DEAN STREET ASSOCIATES, LLC, a

 

Delaware

 

limited liability company

 

 

 

By:

NewReal, Inc., its Manager

 

 

 

 

 

By:

/s/ Ronald Brown

 

 

Ronald Brown, President

 

 

 

SCHOOL STREET 9, LLC, a Delaware limited liability

 

company

 

 

 

By:

NewReal, Inc., its Manager

 

 

 

 

 

By:

/s/ Ronald Brown

 

 

Ronald Brown, President

 

[Signature page to Acknowledgment and Consent]

 

--------------------------------------------------------------------------------


 

 

WESTGATE APARTMENTS BURLINGTON, LLC,

 

a

 

Delaware limited liability company

 

 

 

By:

NewReal, Inc., its Manager

 

 

 

 

 

By:

/s/ Ronald Brown

 

 

Ronald Brown, President

 

 

 

HAMILTON LINEWT ASSOCIATES, LLC, a

 

Massachusetts limited liability company

 

 

 

By:

NewReal, Inc., its Manager

 

 

 

By:

/s/ Ronald Brown

 

 

Ronald Brown, President

 

 

 

HAMILTON CYPRESS, LLC, a Delaware

 

limited liability company

 

 

 

 

 

By:

/s/ Harold Brown

 

 

Harold Brown, Manager

 

 

 

HAMILTON GREEN APARTMENTS, LLC, a

 

Delaware limited liability company

 

 

 

By:

NewReal, Inc., its Manager

 

 

 

 

 

By:

/s/ Ronald Brown

 

 

Ronald Brown, President

 

 

 

HAMILTON 1025, LLC, a Delaware limited

 

liability company

 

 

 

By:

NewReal, Inc., its Manager

 

 

 

 

 

By:

/s/ Ronald Brown

 

 

Ronald Brown, President

 

[Signature page to Acknowledgment and Consent]

 

--------------------------------------------------------------------------------


 

 

HAMILTON MINUTEMAN, LLC, a Delaware limited

 

liability company

 

 

 

By:

NewReal, Inc., its Manager

 

 

 

 

 

By:

/s/ Ronald Brown

 

 

Ronald Brown, President

 

[Signature page to Acknowledgment and Consent]

 

--------------------------------------------------------------------------------